Citation Nr: 0835957	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  02-15 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD), to include ratings in 
excess of 30 percent earlier than February 26, 2002 and in 
excess of 50 percent earlier than January 25, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 2001 and December 2002 rating decisions.

In December 2001, the veteran was granted service connection 
for PTSD and assigned a 30 percent evaluation, effective 
April 2001. The veteran disagreed with the 30 percent 
evaluation in April 2002.  By rating decision of August 2002, 
the veteran's 30 percent evaluation was increased to 50 
percent, effective April 2002, following a temporary total 
rating after hospitalization for his PTSD in excess of 21 
days from February 2002 to March 2002.  In February 2008, the 
veteran's rating was increased to 70 percent, effective 
January 2007. 

The issues of left ear hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 2002, the evidence failed to show that 
the veteran's PTSD caused occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The earliest that the medical evidence of record showed 
that the veteran's PTSD symptomatology caused occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood was in March 2005; however, there was no evidence that 
the veteran's PTSD caused total occupational and social 
impairment at that time.

3.  As of January 2007, the medical evidence shows that the 
veteran's PTSD caused total occupational and social 
impairment.


CONCLUSION OF LAW

Criteria for a 100 percent rating were met as of January 25, 
2007 and criteria for a 70 percent disability rating for PTSD 
were met as of March 26, 2005; but the criteria for a rating 
in excess of 30 percent for PTSD earlier than February 26, 
2002, or in excess of 50 percent for PTSD earlier than March 
26, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran is currently rated at 70 percent for PTSD.  He 
was initially assigned a 30 percent rating which became 
effective the date his claim for service connection was 
received (April 10, 2001).  The veteran then received a 
temporary total rating based on a hospitalization for more 
than 21 days from February 26, 2002 until the end of March 
2002, when he assigned a 50 percent rating.  The veteran's 
rating was then increased to 70 percent, effective January 
25, 2007.  

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

Rating in excess of 30 percent for the period prior to 
February 26, 2002

When the veteran filed his claim for service connection for 
PTSD, he was recovering from recent inpatient alcohol 
treatment; and, as alcohol was removed from his life, 
symptoms of PTSD emerged.  Nevertheless, even as the effects 
of his PTSD began to emerge, the medical evidence fails to 
show that the symptoms were more severe than 30 percent prior 
to February 2002.
 
The veteran was impacted by his PTSD-related symptomatology, 
but he was regularly attending AA meetings; and, at each of 
his treatment sessions prior to February 2002, the veteran's 
speech was normal, his memory was intact, and he was not 
having any panic attacks.  The veteran continued to work as a 
painter, and he even stated at a May 2001 treatment session 
that he had been offered a higher salary by a competing 
contractor and he was going to discuss the situation with the 
contractor he worked for.  The veteran was also able to 
travel to see family (for example, he went to see his sister 
in Alaska during the summer of 2001); and he began 
volunteering at the local fire department.  In May 2001, it 
was noted that medication was reducing the veteran's mood 
swings and decreasing his irritability.

Prior to February 2002, the veteran was also consistently 
assigned Global Assessment of Functioning (GAF) scores that 
were indicative of mild (and occasionally on the mild end of 
moderate) symptomatology.  

For example, at treatment sessions in May 2001, the veteran 
was assigned a Global Assessment of Functioning (GAF) scores 
of 61 and 60.  A rating between 51 and 60 is assigned when an 
individual presents either moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks); 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
These scores are derived from the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders.  A rating between 61 and 70 is assigned when an 
individual presents either some mild symptoms (e.g., 
depressed mood and mild insomnia); or some difficulty in 
social, occupational or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A VA evaluation was provided in July 2001 to assess whether 
the veteran met the criteria for a diagnosis of PTSD.  It was 
noted that he had frequent intrusive thoughts about Vietnam, 
as well as recurrent, stressing dreams 4-5 times per year.  
The veteran made efforts at avoiding thoughts or activities 
that would trigger memories of the stressful events.  He 
reported having had difficulty sleeping, but he admitted that 
sleeping pills were allowing him to sleep like a rock.  
Nevertheless, he remained irritable and he reported having a 
bad temper.  The doctor determined that the veteran did in 
fact meet the criteria for PTSD.  

In October 2001, it was noted that the veteran attended AA 
meetings every week, and he continued to work as a painter.  
The veteran presented with a clean appropriate appearance; 
his speech was regular; his thought processes were goal-
directed and logical, he denied suicidal or homicidal 
ideations, and he was alert and oriented, although his mood 
was depressed.  The veteran's was assigned a GAF of 60.

The veteran underwent a VA examination in October 2001, where 
he complained about an intermittent depressed mood, and he 
reported that he was often angry and withdrawn.  It was also 
noted that the veteran had nightmares and flashbacks 
sporadically, although the veteran indicated that they had 
increased in frequency recently.

In December 2001, the veteran was cleanly and neatly dressed, 
his thought processes were goal oriented and he was alert and 
oriented to person, place, and time.  The veteran was able to 
sustain his focus and he had good insight and judgment.  The 
veteran indicated that he had been dealing with work stress 
such as having to fire an assistant who was using drugs.  The 
veteran also remarked that he had greater control over his 
anger outbursts and he was able to walk away from some 
situations and calm himself.  At another session, the veteran 
indicated that he was keeping busy doing painting work.  The 
veteran was given a GAF score of 60.  By January 2002, the 
veteran's GAF score had been raised to 65 and the examiner 
found the veteran's symptoms to be roughly the same as in 
December.  In February 2002, the veteran continued to receive 
a GAF of 65.

A note was made in January 2002 that the veteran's non-
service connected back disability was limiting his ability to 
work as a painter, and this was increasing his stress level.  
The veteran stated that occasionally he thought about past 
events in Vietnam, and the veteran's wife had informed him 
that he would wake up screaming from apparent nightmares.  
The veteran said he was sleeping fairly well with the 
exception of the nightmares.  The veteran also indicated that 
he had stopped attending AA meetings, but he still had no 
desire to drink.  The veteran was cleanly dressed, his 
thought processes were logical and goal-directed, and he 
denied any delusions, hallucinations, or suicidal/homicidal 
ideations.  Insight and judgment were manifested; but his 
mood was depressed.  

In February 2002, the veteran scheduled an appointment to 
address his increasing anger.  He reported that his traumatic 
memories were increasing on account of the war on terror; and 
his stepson and daughter were having problems, which he was 
unsure of how to address.  Nevertheless, while the veteran 
was having problems prior to the session, he was able to work 
through his options, and by the end of the session, the 
veteran indicated that he felt calmer and knew he needed to 
discuss the situation with his wife directly and 
constructively.

As such, prior to February 2002, the veteran's PTSD 
symptomatology was most indicative of a 30 percent rating.  
While he had some anger management problems, he was able to 
work through his problems; and he continued to receive GAF 
scores that indicated his symptoms where in the mild to 
mild/moderate range.  The veteran attended AA meetings and he 
was volunteering at the local Fire Department.  The veteran 
was also taking medication that was noted to be reducing his 
symptomatology.

In February 2002 the veteran began to have more anger; as his 
inability to work as a result of an earlier back injury was 
beginning to take its toll, and the veteran also stopped 
going to AA meetings.  As such, the veteran's symptomatology 
signaled that it might be beginning to increase, and this 
eventually resulted in his hospitalization towards the end to 
February 2002.  However, prior to his hospitalization, the 
evidence failed to show that a 50 percent rating was 
warranted.

Therefore, a rating in excess of 30 percent was not warranted 
prior to February 2002.

Rating in excess of 50 percent for the period prior to 
January 25, 2007

The veteran received a temporary total rating based on a 
hospitalization for more than 21 days from February 26, 2002 
until the end of March 2002.  Following his release from 
hospitalization he was assigned a 50 percent rating.

In April 2002, the veteran's GAF score was lowered to 55 
which are indicative of moderate symptomatology.  The veteran 
continued to have normal speech, and his thought processes 
were logical and goal oriented.  The veteran denied 
delusions, hallucinations, and suicidal/homicidal ideations.  
He was alert and oriented to person, place, and time; and 
there was no impairment of memory.  The veteran also was able 
to focus and his insight and judgment were appropriate.

In May 2002, the veteran indicated that he had been very 
angry and depressed without knowing why.  He reported that 
his nightmares had been worse, but he was trying to remain 
busy and he had finished the roof and siding on his house and 
was remodeling several rooms.

In June 2002, the veteran was noted to be angry and 
frustrated at trying to get a settlement for his 1999 work 
injury.  The veteran denied suicidal or homicidal ideations, 
his thought processes were goal-directed and logical, and his 
memory was intact.  The veteran was assigned a GAF of 55.

In July 2002, the veteran underwent a VA examination at which 
he reported having difficulty with his mood, as he was often 
angry and withdrawn, and the veteran indicated that he had 
difficulty maintaining friends or keeping jobs.  The veteran 
was upset because his nephew had drowned in Alaska and washed 
ashore, which had triggered flashbacks of bodies washing up 
on shore in Vietnam.  Nevertheless, the veteran was alert and 
oriented to person, place, and time; he had no obvious 
difficulty with memory; his mood was neutral; his affect was 
full; his thought content was unremarkable with no evidence 
of psychosis or lethality; his thought processes were 
logical; his speech was regular in rate and rhythm; and his 
insight and judgment were intact.  The examiner diagnosed the 
veteran with PTSD and assigned a GAF of 52, but nevertheless 
found that the veteran was competent to manage his funds. 

In August 2002, the veteran was noted to still be irritable 
and a bit anxious and he reported trouble sleeping.  He was 
casually dressed and groomed, his speech was normal, his 
thought processes were goal-directed and logical, his mood 
was even, and he denied any delusions, hallucinations, or 
suicidal/homicidal ideations.  The veteran was assigned a GAF 
score of 55.  Another GAF of 55 was assigned in September 
2002, before his GAF was increased to 58 in October and 
November 2002.  

In September 2002, the veteran was evaluated for the 
disability determination services.  He was irritable, but the 
doctor found him to be oriented to person, place, and time; 
his mood was okay; and there were no perceptual distortions.  
The veteran's concentration and judgment were okay; and his 
memory was also intact to both long and short term.  The 
veteran reported that on a typical day he got up early and 
went to a restaurant to drink coffee and read the paper.  The 
veteran indicated that he liked to cook and was raising a 
vegetable garden which he weeded.  The veteran indicated that 
he would drive to the city to go grocery shopping and he 
stated that he liked to read and watch TV.  The veteran 
indicated that he had no friends and did not engage in social 
activities.  The doctor opined that the veteran's PTSD was 
mild.

In October 2002, the veteran reported difficulty sleeping and 
indicated he was having nightmares.  The veteran was stressed 
by his mortgage payment and by his mother's bad health.  The 
veteran stated that it was very helpful to talk about his 
stressors.

In November 2002, the veteran complained that his life was 
going downhill.  He continued to have mortgage problems, his 
medical claim was settling for less than he hoped, and his 
car broke down.  The veteran expressed concern about his 
stepchildren returning home for Thanksgiving, because of the 
elevated stress, but he had a plan for how to address the 
situation.  The veteran was given a GAF of 62, but his GAF 
returned to 58 in early December 2002.

The veteran underwent a private psychological assessment in 
December 2002, at which it was noted that the veteran's 
father had committed suicide and that the veteran had been 
physically and sexually abused as a child.  The veteran had 
been married 3 times, and he indicated that he had not had 
contact with his son in more than 15 years, although it was 
noted that the son was a drug addict.  The veteran described 
himself as episodically very social and gregarious, but he 
also had significant problems relating to others and he had a 
history of fights.  The psychologist found that the veteran 
had an intact memory, he was oriented to person, place, and 
time, his insight and judgment were intact, but it was noted 
that the veteran might be prone to impaired judgment.  The 
psychologist indicated that the veteran was able to manage 
his funds, he had a demonstrated capacity for adequate 
judgment, responsibility, and arithmetic reasoning skills, as 
well as an ability to understand the effects of his actions 
on himself and others.  

In January 2003, the veteran denied any suicidal or homicidal 
ideations; he denied any delusions or hallucinations, and he 
was alert and oriented to person, place, and time.  The 
veteran was assigned a GAF of 62.  In February 2003 the 
veteran was noted to be more irritable than in January.  He 
was having homicidal ideations, but he clearly knew right 
from wrong and he stated that he did not want to go to 
prison. The veteran blamed the impending war for his 
increased anxiety.  He was again assigned a GAF of 62.  The 
veteran's GAF dropped to 58 later in February 2003.

In February 2003, the veteran continued to have normal 
speech, even mood, goal-directed thoughts, no suicidal or 
homicidal ideations, and intact insight and judgment. He was 
assigned a GAF score of 62.  The veteran reported being angry 
and having a temper since he was 14 years old and his father 
committed suicide.  The veteran discussed ways to repair his 
relationship with his wife.

In March 2003, the veteran reported that he found 
volunteering with the fire department was rewarding, and he 
continued to take small painting projects that he could 
complete on his own time while working around his physical 
problems.  In April 2003, he veteran continued to have an 
even mood, with no delusions, hallucinations, or 
suicidal/homicidal ideations.  The veteran was alert and 
oriented and he had insight and judgment.  The veteran was 
given a GAF of 60.  

In October 2003, the veteran's wife wrote a letter describing 
the veteran's condition.  She stated that the veteran 
demonstrated manic/depressive behavior.  During his manic 
phases he did not sleep and spent most of his time in his 
shop working on projects, and when he was depressive, he was 
hard to wake and reacted strongly to the slightest noise.  
She also indicated that the veteran did not always take his 
medication.

In December 2003, the veteran testified at a hearing before 
the Board.  He reported having difficulty keeping a job, 
denied having many friends, and indicated that he was on his 
third marriage, although he did state that he had a good 
relationship with his wife.  

In March 2004, the veteran indicated that he was attempting 
to learn how to handle his mood swings.  The veteran 
indicated that he had only two friends his entire life, both 
of whom are now dead.  The veteran stated in March 2004 that 
his mood was pretty bad, but he stated that he was sleeping 
well and had a good energy level.  The veteran indicated that 
his interests involved working in his shop.  The veteran 
reported that a month earlier he had overdosed on his 
medication in an effort to accelerate his admission into a 
PTSD program through VA.  The veteran was casually dressed, 
but neatly groomed; he was cooperative; and he made good eye 
contact.  The veteran's speech was normal, and his affect was 
calm and normal in range and intensity.  The veteran was 
alert and oriented to person, place, and time.  His insight 
was poor.  The doctor indicated that he felt the veteran 
would benefit from being enrolled in the PTSD clinic.  The 
doctor indicated that the veteran wanted to learn how to cope 
with his PTSD, but the doctor felt that the veteran had a 
great deal of adult, antisocial behavior which was likely an 
Axis II disorder.  The veteran was assigned a GAF of 55.

In August 2004 the veteran underwent a clinical assessment, 
where it was noted that he had attempted to overdose on 
medication in January 2004.  The veteran indicated that he 
did not have any hobbies, but working on his truck and in his 
shop provided relaxation.  The veteran denied having any 
friends outside of the family.  The doctor indicated that the 
veteran primarily was impacted by his bipolar disorder, and 
PTSD was listed as an additional diagnosis.

As will be discussed below, the veteran was examined for VA 
purposes in March 2005, the report of which reflects the 
criteria for an increase 70 percent evaluation were met.  
Prior to that, however, the evidence fails to show that the 
veteran's PTSD symptomatology was of such severity so as to 
warrant a rating in excess of 50 percent.  His GAF scores 
showed mild to moderate symptomatology.  The veteran remained 
married and he was generally alert and oriented at VA 
treatment sessions.  His speech was normal, and his thought 
processes were intact, as the veteran was able to have 
reasoned discussions with his psychiatrists.  The veteran 
also expressed judgment, noting that he knew the consequences 
of actions and stating that he did not want to go to jail.  
He also routinely denied suicidal or homicidal ideations; 
and, while the veteran has reported an overdose of 
medications in 2004, he also explained that he was merely 
trying to get admitted into a VA PTSD program more quickly 
and thought that taking too many pills would help accelerate 
the process.  The veteran was volunteering with his local 
fire department and he was still taking painting projects and 
working on his house to the extent that his non-service 
connected physical disabilities would allow.  As such, prior 
to March 2005, the evidence did not reflect deficiencies in 
most areas such as school, family relations, judgment, 
thinking, and mood, and a rating in excess of 50 percent for 
this period is not warranted.  

In March 2005, however, the veteran underwent a VA 
examination at which it was noted that he had serious 
psychiatric symptomatology and he was assigned a GAF of 50.  
The veteran was somewhat disheveled and irritable; he had 
poor insight; his mood was anxious; and his thought processes 
were occasionally illogical.  The examiner did state that the 
veteran's PTSD was not solely responsible for the veteran's 
unemployability, but in conjunction with the veteran's 
antisocial traits, the examiner opined that the veteran would 
have a difficult time performing any job where he had to work 
with others.  

As such, the veteran met the criteria for a 70 percent rating 
as of the date of this examination.  However, the veteran did 
not show symptoms that warranted a total disability rating.  
At the March 2005 examination, the veteran's mood was good 
and he was not depressed, although he did have some anxiety.  
It was noted that the veteran was attending community college 
with help from VA vocational rehabilitation and was seeking a 
degree in graphic art.  The examiner found the veteran to be 
alert and oriented to person, place, and time.  As such, a 70 
percent rating, but no higher, is assigned effective March 
26, 2005; and to that extent the veteran's claim is granted.

In January 2007, the veteran underwent a VA examination at 
which it was noted that the veteran's suicidal ideations were 
continuing, with ongoing thoughts, especially around the 
holidays.  It was also noted that the veteran had recently 
called VA, because he was angry with his wife and was having 
thoughts about hurting her.  He told the examiner that he had 
"thought about putting a slug in her."  The veteran had not 
worked in a number of years; and, even when he attempted to 
take job as a carpenter, he only lasted two days as physical 
and mental problems overwhelmed him.  At his examination, the 
veteran appeared quite disheveled with poor hygiene.  The 
veteran also reported ongoing paranoid ideation.  The 
veteran's concentration was poor, and he stated that he never 
finished anything he started.  The veteran also was having 
Vietnam related nightmares three times a week, and any loud 
noises triggered flashbacks.  Additionally, the veteran 
appeared quite socially limited as he isolated around the 
house, avoided family activities, had no friends and spent 
most of his time tinkering around his shop by himself.  The 
examiner also concluded that the veteran was unable to obtain 
or retain any substantially gainful employment due solely to 
his PTSD.  

As the symptoms demonstrated by the veteran at his January 
2007 examination align closely with the criteria for a 100 
percent rating (such as being a danger of hurting self or 
others and having an intermittent inability to perform 
activities of living (including maintenance of minimal 
hygiene)); the veteran is assigned a 100 percent rating as of 
the date of his January 2007 examination.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in November 2004, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

The veteran was also informed of how disability ratings and 
effective dates are calculated by a letter in March 2008; 
while this letter was similarly provided after the initial 
decision, the veteran is represented and a reasonable person 
would be able to discern from the letter how disability 
ratings and effective dates are calculated.

VA treatment records have been obtained as have Social 
Security Administration (SSA) records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file), and he testified 
at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

A rating in excess of 30 percent for PTSD, prior to February 
26, 2002 is denied.

A rating in excess of 50 percent for PTSD, prior to March 26, 
2005 is denied.

A 70 percent rating for PTSD is granted, effective March 26, 
2005, subject to the laws and regulations governing the award 
of monetary benefits.

A 100 percent rating for PTSD is granted, effective January 
25, 2007, subject to the laws and regulations governing the 
award of monetary benefits.

REMAND

The veteran asserts that he has hearing loss and tinnitus in 
his left ear as the result of his time in service.

In December 2002, the veteran underwent a VA audiologic 
examination.  In rendering his opinion, the examiner made 
reference to, and relied on in formulating his opinion, a VA 
examination from September 1999.  However, a review of the 
veteran's claims file fails to uncover a copy of the 
examination report from September 1999.  As this document 
provided part of the rationale for the examiner's opinion in 
September 1999, it should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the veteran's VA 
examination report from September 1999.   

2.  If, and only if, a copy of the 
September 1999 VA examination report is 
not found, schedule the veteran for a VA 
audiological examination.  The examiner 
should be provided with a copy of the 
veteran's claims file, and any opinion 
should be supported by a complete 
rationale.  The examiner should indicate 
whether the veteran has hearing loss in 
the left ear and/or tinnitus; and, if the 
veteran has either of those conditions, 
the examiner should provide an opinion as 
to whether it is as likely as not (50 
percent or greater) that either hearing 
loss in the left ear or tinnitus was 
either caused by or began during the 
veteran's military service.

3.  Thereafter, re-adjudicate the claims 
on appeal.  If either claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period for 
response and return the case to the Board, 
if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


